Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the closes prior art of record related to Applicant’s invention Milroy et al. (U.S. Pat. No. 10,468,780) in figures 1-3 discloses an antenna assembly for transmitting or receiving radio waves, comprising: at least one patch antenna element; a three-dimensional (3D) microstrip line feeding network physically connected to and configured to feed the at least one patch antenna element for operation in dual polarization (Col. 1:34-51), the 3D microstrip line feeding network 
Moreover, Foster et al. (“Dual-frequency air-spaced patch antennas”; 2008 IEEE Antennas and Propagation Society International Symposium, 9 Sept 2008) teaches an antenna assembly for transmitting or receiving radio waves, comprising: at least one patch antenna element; a three-dimensional (3D) microstrip line feeding network physically connected to and configured to feed the at least one patch antenna element for operation in dual polarization.
However, the prior art of record does not teaches or suggests: a ground plane; the upper layer being more remote from the ground plane than the lower layer; and wherein a first air gap is provided between the at least one patch antenna element and the ground plane, a second air gap is provided between the upper layer of the 3D microstrip line feeding network and the ground plane, and a third air gap is provided between the lower layer of the 3D microstrip line feeding network and the ground plane, wherein the three air gaps are related to impedance matching when the ground plane is referenced.
Accordingly, claims 2-16 and 18-20 are allowed for depending on claim 1 which contains the allowable subject matter. 
With respect to claim 17, the pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record does not teaches or suggests the features of “least one impedance-matching bridge extending through an air gap and connecting the upper layer to the lower layer micro strips, the at least one impedance-matching bridge configured to operate as a transformer of the upper layer of 3D microstrip line feeding network for reducing side lobe level (SLL) when the at least one patch antenna is operated through the 3D microstrip line feeding network.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845